Order filed March 19, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00767-CV
                                   ____________

  STEAK R US, INC. D/B/A PEPPERS BEEF AND SEAFOOD, Appellant

                                        V.

    WEINGARTEN REALTY INVESTORS, WEINGARTEN REALTY
     MANAGEMENT COMPANY AND WRI-AEW LONE STAR RETAIL
                    PORTFOLIO, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-07076

                                     ORDER

      The notice of appeal in this case was filed September 23, 2014. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. On February 26, 2015, this court notified appellant that the
appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record. No response was filed. Therefore, the court issues the
following order.

      Appellant is ordered to file the clerk’s record with the clerk of this court on
or before April 3, 2015. See Tex. R. App. P. 35.3(c). If appellant fails to file the
clerk’s record in accordance with this order, the appeal will be dismissed. See Tex.
R. App. P. 37.3(b).



                                      PER CURIAM